United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-1355
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

              Juan Jose Olivares, also known as Juan Jose Oliveros

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                              Submitted: July 7, 2016
                               Filed: July 12, 2016
                                  [Unpublished]
                                  ____________

Before MURPHY, BOWMAN, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

      Juan Olivares appeals from the sentence the District Court1 imposed after he
pleaded guilty to a drug offense. His written plea agreement included an appeal

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
waiver. His counsel has moved to withdraw and filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonable. We conclude that the appeal waiver is enforceable. See United States
v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (reviewing de novo “the validity and
applicability” of an appeal waiver); United States v. Andis, 333 F.3d 886, 889–92
(8th Cir.) (en banc) (discussing enforcement of appeal waivers), cert. denied, 540
U.S. 997 (2003). We have independently reviewed the record under Penson v. Ohio,
488 U.S. 75 (1988), and have found no non-frivolous issues for appeal. Accordingly,
we grant counsel’s motion to withdraw, and we dismiss this appeal.
                       ______________________________




                                        -2-